Filed Pursuant to Rule 424(b)(4) Under the Securities Act of 1933 Registration No. 333-196328 PROSPECTUS 2,000 Units with each Unit consisting of 2,000 shares of common stock and 2,000 warrants (and 4,000,000 shares of common stock underlying warrants) WaferGen Bio-systems, Inc. This is a firm commitment public offering. We are offering 2,000 Units, with each Unit consisting of 2,000 shares of common stock and 2,000 warrants to purchase shares of our common stock (together with the shares of common stock underlying such warrants) at a public offering price of $10,000 per Unit. Each warrant included in the Units entitles its holder to purchase one share of common stock at an exercise price equal to the offering price per share for each Unit. The unit, share and warrant numbers, and the related prices, reflect a one-for-ten (1-for-10) reverse stock split (the “reverse stock split”) which occurred on June30, 2014. All of the information in this prospectus except for the financial statements on pagesF-1 to F-27 and has been presented to reflect the impact of the one-for-ten reverse stock split. The financial statements on pagesF-1 to F-27 are unchanged from the version previously filed. The underwriters have the option to purchase up to (i) 600,000 additional shares of common stock, and/or (ii) additional warrants to purchase up to 600,000 additional shares of common stock solely to cover over-allotments, if any, at the price to the public less the underwriting discounts and commissions. The over-allotment option may be used to purchase shares of common stock, or warrants, or any combination thereof, as determined by the representative, but such purchases cannot exceed an aggregate of 15% of the number of shares of common stock and warrants sold in the primary offering. Prior to the date hereof, our common stock was traded on the OTCQB under the symbol “WGBS.” On August20, 2014, the closing price of our common stock was $10.00 per share. We have applied for listing of our common stock on the Nasdaq Capital Market under the symbol “WGBS,” which listing we expect to occur upon consummation of this offering, at which time our common stock willcease to be traded on the OTCQB. We do not intend to apply for listing of the warrants on any securities exchange or other trading system. You should read this prospectus and the documents incorporated by reference in this prospectus carefully before you invest. Investing in the units involves a high degree of risk. Before making any investment in these securities, you should read and carefully consider the risks described in this prospectus under “Risk Factors” beginning on page6 of this prospectus. Underwriting Discountsand PricetoPublic Commissions(1) ProceedstoWaferGen Per Unit Total We have also agreed to issue warrants to the underwriters and to reimburse the representative of the underwriters for certain expenses. See “Underwriting.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Sole Book-Running Manager Ladenburg Thalmann & Co. Inc. Co-Managers National Securities Corporation Brean Capital This prospectus is datedAugust22, 2014 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 17 USE OF PROCEEDS 17 MARKET PRICE OF COMMON STOCK 18 DIVIDEND POLICY 19 DILUTION 19 CAPITALIZATION 20 SELECTED FINANCIAL DATA 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 BUSINESS 38 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 46 EXECUTIVE COMPENSATION 50 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 55 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 58 DESCRIPTION OF SECURITIES 60 UNDERWRITING 64 LEGAL MATTERS 67 EXPERTS 67 WHERE YOU CAN FIND MORE INFORMATION 67 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS 68 AUDITED WAFERGEN BIO-SYSTEMS, INC. FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER31, 2 F-1 AUDITED APOLLO PRODUCT LINE FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER31, 2013 G-1 UNAUDITED WAFERGEN BIO-SYSTEMS, INC. PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION FOR THE YEAR ENDED DECEMBER31, 2013 H-1 UNAUDITED WAFERGEN BIO-SYSTEMS, INC. FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 I-1 Table of Contents PROSPECTUS SUMMARY This summary does not contain all of the information that should be considered before investing in the units. Investors should read the entire prospectus carefully, including the more detailed information regarding our business, the risks of purchasing the units discussed in this prospectus under “Risk Factors” beginning on page6 of this prospectus and our financial statements and the accompanying notes beginning on pageF-1 of this prospectus. Except as otherwise indicated and in our financial statements, all share and per share data in this prospectus gives effect to the one-for-ten (1-for-10) reverse stock split of our common stock which occurred on June30, 2014. As used in this prospectus the terms “WaferGen,” the “Company,” “we,” “our” and “us” refer to WaferGen Bio-systems, Inc. and its subsidiaries, except where it is made clear that the term means only the parent company or where the context requires otherwise. Our Company Since we commenced operations in 2003, we have been engaged in the development of systems for gene expression quantification, genotyping and stem cell research. Since 2008, our primary focus has been on the development, manufacture and marketing of our SmartChip System, a genetic analysis platform used for profiling and validating molecular biomarkers in the life sciences and pharmaceutical drug discovery industries. Since the beginning of 2014, following an acquisition, we now also sell the Apollo 324™ product line used in library preparation for next-generation sequencing (“NGS”). Our combined product lines now offer one-stop shopping for NGS sample preparation and validation solutions that enable NGS instruments (such as MiSeqTM from Illumina and PGMTM from Thermo Fisher) to produce better results in terms of accuracy, while at the same time simplifying the workflow in a cost efficient manner. Our SmartChip products are aimed at researchers who perform genetic analysis, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker discovery and genetic research. Many scientists believe that much of the work to seek new therapeutic solutions will be directed at understanding the expression level of key relevant segments of DNA (i.e. genes and other regulatory elements), as well as the changes in their sequence (i.e. mutations such as single nucleotide polymorphisms (“SNPs”)). Gene expression is fundamental to the understanding of many disease processes and hence, drug efficacy. For example, in the field of oncology (cancer treatment), greater understanding of gene expression in certain types of cancerous cells has led to the discovery of specific disease biomarkers that will allow clinicians to provide more accurate diagnosis, prognosis and treatment options for their patients. Increasingly, researchers are focusing their attention on studying physiological phenomena at the molecular level and are consequently committing their research budgets to acquiring research tools that help them develop personalized therapies. We are primarily focused on marketing a flexible, open format genetic analysis system, the WaferGen SmartChip System, which provides a range of high throughput capabilities including mRNA, microRNA and lncRNA expression level measurement, as well as SNP genotyping. In August2010, we formally launched our first generation SmartChip 5K System, which was an innovative real-time polymerase chain reaction (“real-time PCR”) tool enabling scientists to study thousands of genes simultaneously clustered in gene specific pathways. The results of such studies are potentially leading to the discovery and validation of clinically relevant disease signatures. We believe that the SmartChip System is well suited for the large and growing genomics markets, including for researchers seeking to confirm and expand on discoveries made with the growing use of NGS. In July2012, we launched the SmartChip MyDesign System, which is the second-generation instrument with significantly upgraded capabilities. First, the new system allows customers to dispense their own assays into a SmartChip, which gives them much greater flexibility and faster experiment turnaround time. Second, we have enabled SNP genotyping on the SmartChip by validating appropriate chemistries and supplying the requisite software. The SmartChip System’s high density, nanoliter-scale format can provide throughput levels that facilitate the development of life science clinical research solutions at a fraction of the time and cost currently possible with existing competing systems. Most recently, our R&D efforts have been concentrated on the commercialization of the SmartChip Target Enrichment (“TE”) System. This new product is designed to perform a critical sample preparation step prior to targeted NGS. The targeted sequencing is aimed at deciphering the nucleic acid sequence of a certain portion of the genome (the targets), for example a set of genes of interest, as opposed to the whole genome. In order to limit the sequencing to the targets of interest, scientists are using various techniques including PCR to treat the nucleic acid samples prior to sequencing. WaferGen is using its SmartChip consumable to conduct massively parallel individual PCR reactions for TE. This approach offers certain advantages over existing chemistries and platforms. Although these advantages could help us successfully compete in the high potential emerging market for clinical sequencing, we face considerable competition, including the competing sample preparation kits from NGS instrument manufacturers such as Illumina, Inc. (“Illumina”) and Life Technologies Corporation (“LIFE,” now a division of Thermo Fisher). 1 Table of Contents We employ a business model that primarily generates revenue from the sale of instruments (i.e. the SmartChip System or Apollo 324TM instrument) and a recurring revenue stream from the sale of consumables (i.e. the SmartChip Panels or PrepXTM reagents), similar to the “razor and razor blade” business model. Our revenue is subject to fluctuations due to the timing of sales of high-value products and service projects, the impact of seasonal spending patterns, the timing and size of research projects our customers perform, changes in overall spending levels in the life science industry and other unpredictable factors that may affect customer ordering patterns. Any significant delays in the commercial launch or any lack or delay of commercial acceptance of new products, unfavorable sales trends in existing product lines, or impacts from the other factors mentioned above, could adversely affect our revenue growth or cause a sequential decline in quarterly revenue. Due to the possibility of fluctuations in our revenue and net income or loss, we believe that quarterly comparisons of operating results are not a good indication of future performance. Since inception, we have incurred substantial operating losses. As of June30, 2014, our accumulated deficit was $85,487,196. Losses have principally occurred as a result of the substantial resources required for the research, development and manufacturing start-up costs required to commercialize our initial products. We expect to continue to incur substantial costs for research and development activities for at least the next year as we expand and improve our core technology and its applications in the life science research market. Without giving effect to the offering contemplated by this prospectus, we expect that the cash we have available will fund our operations into the fourth quarter of2014. We are currently considering several different financing alternatives to support our operations thereafter. If we are unable to obtain such additional financing on a timely basis, we may have to curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, which would have a material adverse effect on our business, financial condition and results of operations, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive any distribution on their shares. For more information regarding our business, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” included elsewhere in this prospectus. Nasdaq Listing We have applied for listing of our common stock on the Nasdaq Capital Market under the symbol “WGBS,” which listing we expect to occur upon consummation of this offering, at which time we expect that our common stock will cease to be traded on the OTCQB. We do not intend to apply for listing of the warrants on any securities exchange or other trading system. Summary Risk Factors We are subject to a number of risks, including risks that may prevent us from achieving our business objectives or may adversely affect our business, financial condition, results of operations, cash flows and prospects. You should carefully consider these risks, including the risks discussed in the section entitled “Risk Factors” beginning on page 6 of this prospectus, before investing in the units. Risks relating to our business include, among others: · we may need to raise additional capital to meet our business requirements in the future and such capital raising may be costly or difficult to obtain and could dilute current stockholders’ ownership interests; · we have experienced a decline in sales in the past, and we may be unable to generate sufficient sales to achieve profitable operations; · we have a limited history of commercial sales of systems and consumable products, and our success depends on our ability to develop commercially successful products and on market acceptance of our new and relatively unproven technologies; · we have a history of losses that may continue in the future and we may not be able to continue as a going concern; · our business depends on research and development spending levels for pharmaceutical and biotechnology companies and academic and governmental research institutions, and our success and our operating results will substantially depend on these customers; 2 Table of Contents · we expect that our results of operations will fluctuate, which could cause our stock price to decline; · if we lose our key personnel or are unable to attract and retain additional qualified personnel, we may be unable to achieve our goals; · we expect intense competition in our target markets, which could render our products and/or technologies obsolete, result in significant price reductions or substantially limit the volume of products that we sell, which would limit our ability to compete and achieve and maintain profitability, and if we cannot continuously develop and commercialize new products, our revenue may not grow as intended; · we may not realize the anticipated benefits of our recent acquisition of assets from IntegenX Inc. as there are numerous risks associated with any acquisition; and · the recent restatement of our quarterly financial statements for the third quarter of 2013 subjected us to additional risks and uncertainties, including the increased possibility of legal proceedings. Corporate Information Wafergen, Inc. was incorporated in Delaware on October22, 2002. On May31, 2007, Wafergen, Inc. was acquired by WaferGen Bio-systems, Inc., a Nevada corporation. In the transactions, Wafergen, Inc. merged with a subsidiary of WaferGen Bio-systems, Inc. and became a wholly owned subsidiary of WaferGen Bio-systems, Inc. WaferGen Bio-systems, Inc. was incorporated under the laws of the State of Nevada on August4, 2005, under the name Scuttlebutt Yachts, Inc., subsequently renamed La Burbuja Cafe, Inc. on June20, 2006, and WaferGen Bio-systems, Inc. on January31, 2007, in anticipation of the merger with Wafergen, Inc. We also have a subsidiary in Luxembourg. Our principal executive offices are located at 7400 Paseo Padre Parkway, Fremont, California 94555. The telephone number at our principal executive offices is (510)651-4450. Our website address is www.wafergen.com. Information contained on our website is not deemed part of this prospectus, other than our Code of Business Conduct and Ethics, which is incorporated by reference. 3 Table of Contents The Offering The summary below describes some of the terms of the offering. For a more complete description of the common stock and warrants comprising the units, see “Description of Capital Stock.” Issuer WaferGen Bio-systems, Inc. Units offered by us We are offering 2,000 Units, with each Unit consisting of 2,000 shares of common stock and 2,000 warrants to purchase shares of our common stock (together with the shares of common stock underlying such warrants). Public offering price per Unit Over-allotment option We have granted the underwriters an option to purchase up to (i) 600,000 additional shares of common stock, and/or (ii) additional warrants to purchase up to 600,000 additional shares of common stock. This option is exercisable, in whole or in part, for a period of 45 days from the date of this prospectus. Description of warrants The warrants will be exercisable beginning on the date of issuance and expire on the five (5) year anniversary of the date of issuance at an initial exercise price per share equal to the offering price per share included in a Unit. Common stock outstanding prior to this offering Common stock outstanding after this offering 4,931,307 (1)(2) Use of proceeds If our net proceeds from this offering exceed $15.0 million, we will be contractually required to use approximately $1.3 million of the net proceeds to repay a $1.25 million secured promissory note owing to IntegenX Inc. We intend to use the rest of the net proceeds from this offering for general corporate and working capital purposes, including commercialization activities intended to increase revenues from sales of our target enrichment and other products. See “Use of Proceeds.” Market and trading symbol Prior to the date hereof, our common stock was traded on the OTCQB under the symbol “WGBS.” We have applied for listing of our common stock on the Nasdaq Capital Market under the symbol “WGBS,” which listing we expect to occur upon consummation of this offering, at which time we expect that our common stock will cease to be traded on the OTCQB. We do not intend to apply for listing of the warrants on any securities exchange or other trading system. The number of shares of our common stock to be outstanding both before and after this offering is based on the number of shares outstanding as of June30, 2014, and excludes: · shares of our common stock that may be issued upon exercise of warrants issued in this offering; · 6,412 shares of our common stock issuable upon vesting of outstanding restricted stock units; 4 Table of Contents · 88,941 shares of our common stock issuable upon exercise of outstanding stock options; · 218,746 shares of our common stock reserved for future issuance under our 2008 Stock Incentive Plan, as amended; · 797,126 shares of our common stock reserved for issuance under warrants and unit warrants outstanding as of June30, 2014, with a weighted average exercise price of $34.42 per share (which includes 83,461 warrants with a weighted average exercise price of $41.59 per share which will be subject to anti-dilution adjustment as a result of this offering); and · 721,976 shares of our common stock issuable upon conversion of our Series1 Convertible Preferred Stock. Except as otherwise indicated, the number of shares of common stock presented in this prospectus excludes shares issuable pursuant to the exercise of the underwriters’ over-allotment option. 5 Table of Contents RISK FACTORS Investing in the units involves a high degree of risk. You should carefully consider the risks and uncertainties described below, together with all of the other information in this prospectus, including our consolidated financial statements and related notes, before investing in the units. If any of the following risks materialize, our business, financial condition, results of operations and prospects could be materially and adversely affected. In that event, the price of our securities could decline, and you could lose part or all of your investment. Risks Related to Our Company and Our Business We have generated only limited sales, have a history of operating losses and we may not be able to reach profitability. We have a history of losses and expect to continue to incur operating and net losses for the foreseeable future. We incurred a net loss of $16.3 million for the year ended December31, 2013 and a net loss of $4.6 million for the six months ended June30, 2014. As of June30, 2014, our accumulated deficit was $85.5 million. We have not achieved operating profitability on a quarterly or annual basis. Historically, there have been only limited sales of our products. Our revenues were $2.2 million for the year ended December31, 2010, $0.5 million for the year ended December31, 2011, $0.6 million for the year ended December31, 2012, $1.3 million for the year ended December31, 2013, and $3.1 million for the six months ended June30, 2014. We will need to significantly grow our revenues to become profitable. We may need to raise additional capital to meet our business requirements in the future and such capital raising may be costly or difficult to obtain and could dilute current stockholders’ ownership interests. We have incurred losses since inception and expect to continue to incur losses until we are able to significantly grow our revenues. Accordingly we may need additional financing to maintain and expand our business. Such financing may not be available on favorable terms, if at all. Any additional capital raised through the sale of equity or equity linked securities may dilute current stockholders’ ownership percentages and could also result in a decrease in the market value of our equity securities. The terms of any securities issued by us in future capital transactions may be more favorable to new investors, and may include preferences, superior voting rights and the issuance of warrants or other derivative securities, which may have a further dilutive effect on the holders of any of our securities then outstanding. If we are unable to obtain such additional financing on a timely basis, we may have to curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, which would have a material adverse effect on our business, financial condition and results of operations, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive any distribution on their shares. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” below. Further, we may not be able to continue operating if we do not generate sufficient revenues from operations needed to stay in business. In addition, we may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we issue, such as convertible promissory notes and warrants, which may adversely impact our financial results. We may not be able to continue as a going concern. Our consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have a history of operating losses that are likely to continue in the future. We have included an explanatory paragraph in Note 1 of our consolidated financial statements for the year ended December31, 2013, to the effect that our significant losses from operations and our dependence on equity and debt financing raise substantial doubt about our ability to continue as a going concern. Our accumulated deficit at June30, 2014, was $85.5 million. Our consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. 6 Table of Contents We have a limited history of commercial sales of systems and consumable products, and our success depends on our ability to develop commercially successful products and on market acceptance of our new and relatively unproven technologies. Our future is dependent upon the success of the current and future generations of one or more of the products we sell or propose to sell, including the SmartChip System. We may not possess all of the resources, capability and intellectual property rights necessary to develop and commercialize all of the products or services that may result from our technologies. Our long-term viability, growth and profitability will depend upon successful testing, approval and commercialization of the SmartChip System incorporating our technology resulting from our research and development activities. Adverse or inconclusive results in the development and testing of our SmartChip System could significantly delay or ultimately preclude commercialization of our technology. Accordingly, there is only a limited basis upon which to evaluate our business and prospects. An investor in our Company should consider the challenges, expenses, and difficulties we will face as an emerging company seeking to develop and manufacture a new product in a relatively new market. We must conduct a substantial amount of additional research and development before some of our products will be ready for sale. We currently have fewer resources available for research and development activities than many of our competitors. We may not be able to develop or launch new products in a timely manner, or at all, or they may not meet customer requirements or be of sufficient quality or at a price that enables us to compete effectively in the marketplace. Challenges frequently encountered in connection with the development or early commercialization of products and services using new and relatively unproven technologies might limit our ability to develop and successfully commercialize these products and services. In addition, we may need to enter into agreements to obtain the intellectual property rights necessary to commercialize some of our products or services, which may not be available on favorable terms, or at all. We have a limited operating history for investors to evaluate our business. We have had limited operations in the genetic analysis segment of the life science industry. Since we are a company with a limited operating history developing products focused on the analysis of genetic function and variation, it is difficult for potential investors to evaluate our business. Our future operations and growth will likely depend on our ability to fully develop and market our SmartChip products and services. Our proposed operations are subject to all of the risks inherent in developing and growing a new business in light of the expenses, difficulties, complications and delays frequently encountered in connection with the development of any new business, as well as those risks that are specific to the life science industry. In evaluating us, investors should consider the delays, expenses, problems and uncertainties frequently encountered by companies developing markets for new products, services and technologies. We may never overcome these obstacles and become profitable. Because our business depends on research and development spending levels for pharmaceutical and biotechnology companies and academic and governmental research institutions, our success and our operating results will substantially depend on these customers. We expect that our revenues in the foreseeable future will be derived primarily from products and services provided to a relatively small number of pharmaceutical and biotechnology companies and academic, governmental and other research institutions. Our success will depend upon their demand for and use of our products and services. Our operating results may fluctuate substantially due to reductions and delays in research and development expenditures by these customers. For example, reductions in capital or operating expenditures by these customers may result in lower than expected instrumentation sales and similarly, reductions in operating expenditures by these customers could result in lower than expected sales by us. We expect that our results of operations will fluctuate, which could cause our stock price to decline. Our revenue is subject to fluctuations due to the timing of sales of high-value products, the impact of seasonal spending patterns, the timing and size of research projects our customers perform, changes in overall spending levels in the life sciences industry, the timing and amount of government grant funding programs and other unpredictable factors that may affect customer ordering patterns. Given the difficulty in predicting the timing and magnitude of sales for our products and services, we may experience quarter-to-quarter fluctuations in revenue and/or a sequential decline in quarterly revenue. If revenue does not grow significantly, we will not be able to achieve and maintain profitability. Any significant delays in the commercial launch of our products, unfavorable sales trends in our existing product lines, or impacts from the other factors 7 Table of Contents mentioned above could adversely affect our revenue growth or cause a sequential decline in quarterly revenues. Due to the possibility of fluctuations in our revenue and expenses, we believe that quarterly comparisons of our operating results are not a good indication of our future performance. If our operating results fluctuate or do not meet the expectations of stock market analysts and investors, our stock price probably would decline. If we lose our key personnel or are unable to attract and retain additional qualified personnel, we may be unable to achieve our goals. We are highly dependent on our management and scientific personnel. The loss of their services could adversely impact our ability to achieve our business objectives. We compete for qualified management and scientific personnel with other life science companies, universities and research institutions, particularly those focusing on genomics. Competition for these individuals, particularly in the San Francisco Bay area, is intense, and the turnover rate can be high. Failure to attract and retain management and scientific personnel could materially adversely affect our business, financial condition and results of operations. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or detect fraud. Consequently, investors could lose confidence in our financial reporting and this may decrease the trading price of our common stock. We must maintain effective disclosure and internal controls to provide reliable financial reports. We have been assessing our controls to identify areas that need improvement. Based on our evaluation as of June30, 2014, we concluded that our disclosure controls and procedures were effective as of June30, 2014, however we have identified material weaknesses in the past and may do so again in the future. Failure to maintain the improvements in our controls as necessary to maintain an effective system of such controls could harm our ability to accurately report our operating results and cause investors to lose confidence in our reported financial information. Any such loss of confidence would have a negative effect on the trading price of our common stock. The restatement of our financial statements has subjected us to additional risks and uncertainties, including the increased possibility of legal proceedings. As a result of the restatement of our condensed consolidated financial statements for the quarterly period ended September30, 2013, we have become subject to additional risks and uncertainties, including, among others, increased professional fees and expenses, the increased possibility of legal proceedings, the review of the SEC and other regulatory bodies which could cause investors to lose confidence in our reported financial information and could subject us to civil or criminal penalties, shareholder class actions or derivative actions. We could face monetary judgments, penalties or other sanctions that could have a material adverse effect on our business, financial condition and results of operations and could cause our stock price to decline. Litigation or other proceedings or third-party claims of intellectual property infringement could require us to spend significant time and money and could prevent us from selling our products or services or adversely impact our stock price. Our commercial success depends in part on our non-infringement of the patents or proprietary rights of third parties and the ability to protect our own intellectual property. Third parties may assert that we are employing their proprietary technology without authorization even if we are not. As we enter new markets, we expect that competitors will likely assert that our products infringe their intellectual property rights as part of a business strategy to impede our successful entry into those markets. Third parties such as Life Technologies Corporation, the Roche family of companies, Biometra Biomedizinische Analytik GmbH, Bio-Rad Laboratories, Inc., Eppendorf AG, Enzo Biochem, Inc., Affymetrix, Inc., Illumina, Inc., Agilent Technologies, Inc., GE Healthcare, Beckman Coulter, Inc., Sequenom, Inc., RainDance Technologies, Inc., Qiagen N.V., Idaho Technology, Inc., PerkinElmer, Inc., Fluidigm Corporation, Cepheid, Pacific Biosciences of California, Inc., the Exiqon family of companies, Luminex Corporation and others may have obtained and may in the future obtain patents and claim that manufacture, use and/or sale of our technologies, methods or products infringes these patents. We could incur substantial costs and divert the attention of our management and technical personnel in defending ourselves against these claims even if we are eventually successful in defending ourselves against these claims. Furthermore, parties making claims against us may be able to obtain injunctive or other relief, which effectively could block our ability to further develop, commercialize, manufacture, use and sell methods 8 Table of Contents and products, and could result in the award of substantial damages against us. In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from third parties, or be prohibited from making, using or selling certain methods and/or products. We may not be able to obtain these licenses at a reasonable cost, or at all. In that event, we could encounter delays in product introductions while we attempt to develop alternative methods or products. Defense of any lawsuit or failure to obtain any of these licenses on favorable terms could prevent us from commercializing products, and the prohibition of sale of any of our products could materially affect our ability to grow and to attain profitability. Our proprietary intellectual property rights may not adequately protect our products and technologies. Although we have filed a number of United States and international patent applications, we presently have four patents issued in the United States, which do not cover all of our products and technologies. Our commercial success will depend in part on obtaining and maintaining patent protection and trade secret protection for our products and technologies. Patent law relating to claims in the technology fields in which we operate is uncertain, so we cannot be assured the patent rights we have, or may obtain in future, will be valuable or enforceable. We may only be able to protect products and technologies from unauthorized use by third parties to the extent that valid and enforceable patents or trade secrets cover them. Furthermore, the degree of future protection of our proprietary rights is uncertain because legal means afford only limited protection and may not adequately protect our rights or permit us to gain or keep a competitive advantage. The patent positions of life sciences companies can be highly uncertain and involve complex legal and factual questions for which important legal principles remain unresolved. No consistent policy regarding the breadth of claims allowed in such companies’ patents has emerged to date in the United States. The laws of some countries other than the United States do not protect intellectual property rights to the same extent as the laws of the United States, and many companies have encountered significant problems in protecting and defending such rights in foreign jurisdictions. The legal systems of certain countries, particularly certain developing countries, do not favor the enforcement of patents and other intellectual property protection, particularly those relating to biotechnology and/or pharmaceuticals, which could make it difficult for us to stop the infringement of any patents we may obtain in such countries. Proceedings to enforce our patent rights in foreign jurisdictions could result in substantial cost and divert our efforts and attention from other aspects of our business. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict the breadth of claims that may be allowed or enforced in our patents or in third-party patents. For example: · we might not have been the first to conceive or reduce to practice one or more inventions disclosed in our pending patent applications; · we might not have been the first to file patent applications for these inventions; · others may independently develop similar or alternative products and technologies or duplicate any of our products and technologies; · it is possible that none of our pending patent applications will result in issued patents, and even if they issue as patents, they may not provide a basis for commercially viable products, and/or may not provide us with any competitive advantages, or may be challenged and invalidated by third parties; · we may not develop additional proprietary products and technologies that are patentable; and · third-party patents may have an adverse effect on our ability to continue to grow our business. We have applied, and continue to apply, for patents covering our intellectual property (e.g., products and technologies and uses thereof), as we deem appropriate. However, we may fail to apply for patents on products and/or technologies in a timely fashion or at all. We also rely on trade secrets to protect our technology, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we attempt to use reasonable efforts to protect our trade secrets, our employees, consultants, contractors, or scientific and other advisors may unintentionally or willfully disclose our information to competitors. If we were to attempt to enforce a claim that a third-party had illegally obtained and was using our trade secrets, it could be expensive and time consuming, and the outcome could be unpredictable. In addition, courts outside the United States are sometimes less willing to protect trade secrets than courts inside the United States. Moreover, if 9 Table of Contents our competitors independently develop equivalent knowledge, methods and know-how, it may be difficult for us to enforce our intellectual property and our business could be harmed. If we are not able to defend the patent or trade secret protection position of our products and technologies, then we may not be able to exclude competitors from developing or marketing competing products, and we may not generate enough revenue from product sales to justify the cost of development of our products and to achieve or maintain profitability. We may be unable to protect the intellectual property rights of the third parties from whom we license certain of our intellectual property or with whom we have entered into other strategic relationships, which could negatively impact our competitive advantage. None of our intellectual property rights are currently licensed from third parties but, in the future, we may have to license intellectual property from key strategic partners. We may become reliant upon such third parties to protect their intellectual property rights to any licensed technology. Such third parties may not protect the intellectual property rights that we license from them and we may be unable defend such intellectual property rights on our own or we may have to undertake costly litigation to defend the intellectual property rights of such third parties. There can be no assurances that we will continue to have proprietary rights to any of the intellectual property that we license from such third parties or otherwise have the right to use through similar strategic relationships. Any loss or limitations on use with respect to our right to use such intellectual property licensed from third parties or otherwise obtained from third parties or with whom we have entered into strategic relationships could negatively impact our competitive advantage. We expect intense competition in our target markets, which could render our products and/or technologies obsolete, result in significant price reductions or substantially limit the volume of products that we sell. This would limit our ability to compete and achieve and maintain profitability. If we cannot continuously develop and commercialize new products, our revenue may not grow as intended. Future competition will likely come from existing competitors as well as other companies seeking to develop new technologies for analyzing genetic information, such as next generation sequencing. Some of our competitors have various products and/or methodologies for gene detection, expression, characterization, and/or analyses that may be competitive with our products and/or methodologies. In addition, pharmaceutical and biotechnology companies have significant needs for genomic information and may choose to develop or acquire competing technologies to meet these needs. In the molecular diagnostics field, competition will likely come from established diagnostic companies, companies developing and marketing DNA probe tests for genetic and other diseases and other companies conducting research on new technologies to ascertain and analyze genetic information. Further, in the event that we develop new technology and products that compete with existing technology and products of well-established companies, there can be no guarantee that the marketplace will readily adopt any such new technology and products that we may introduce in the future. The market for genetic research and molecular diagnostic products is highly competitive, with several large companies already having significant market share. Established genetic research and diagnostic companies also have an installed base of instruments in several markets, including clinical and reference laboratories. In addition, these companies have formed alliances with genomics companies that provide them access to genetic information that may be incorporated into their diagnostic tests. We do not have any such alliances and we may not be able to compete effectively with these companies. Our manufacturing capacity may limit our ability to sell our products. There are uncertainties inherent in expanding our manufacturing capabilities and we may not be able to increase our capacity in a timely manner. For example, manufacturing and product quality issues may arise as we increase production rates at our manufacturing facility and launch new products. As a result, we may experience difficulties in meeting customer demand, in which case we could lose customers or be required to delay new product introductions, and demand for our products could decline. Due to the intricate nature of manufacturing products, we may encounter similar or previously unknown manufacturing difficulties in the future that could significantly reduce production yields, impact our ability to launch or sell these products, or to produce them economically, prevent us from achieving expected performance levels or cause us to set prices that hinder wide adoption by customers. 10 Table of Contents If we are unable to develop and maintain our manufacturing capability, we may not be able to launch or support our products in a timely manner, or at all. We currently possess only one facility capable of manufacturing our products and services for both sale to our customers and internal use. If a natural disaster were to significantly damage our facility or if other events were to cause our operations to fail, these events could prevent us from developing and manufacturing our products and services. If our networks or storage infrastructure were to fail for an extended period of time, it would adversely impact our ability to manufacture our products on a timely basis and may prevent us from achieving our expected shipments in any given period. Our reliance on outside manufacturers and suppliers to provide certain instruments could subject us to risks that may harm our business. From time to time we may change manufacturers, and any new manufacturer engaged by us may not perform as expected. If our vendors experience shortages or delays in their manufacture of our instruments, or if we experience quality problems with our vendors, then our shipment schedules could be significantly delayed or costs significantly increased. Certain of our instruments may be manufactured by a single vendor, which could magnify the risk of shortages. We may be adversely affected by environmental, health and safety laws, regulations and liabilities. As we pursue our business plan, we will become subject to a variety of federal, state and municipal environmental, health and safety laws based on our use of hazardous materials in both our manufacturing and research and development operations. These laws and regulations can often require expensive compliance procedures or operational changes to limit actual or potential impacts to the environment. A violation of these laws and regulations can result in substantial fines, criminal sanctions and/or operational shutdown. Furthermore, we may become liable for the investigation and cleanup of environmental contamination, whether intentional or unintentional, and we could be responsible for damages related to the clean-up of such contamination or individual injury caused by such contamination. We may also be subject to related claims by private parties alleging property damage and personal injury due to exposure to hazardous or other materials as a result of such contamination. Some of these matters may require expending significant amounts for investigation, cleanup or other costs. Events such as these could negatively impact our financial position. Our sales, marketing and technical support organization may limit our ability to sell our products. We currently have limited resources available for sales, marketing and technical support services as compared to some of our primary competitors. In order to effectively commercialize our genetic analysis systems and other products to follow, we will need to expand our sales, marketing and technical support staff both domestically and internationally. We may not be successful in establishing or maintaining either a direct sales force or distribution arrangements to market our products and services. In addition, we compete primarily with much larger companies that have larger sales and distribution staffs and a significant installed base of products in place, and the efforts from a limited sales and marketing force may not be sufficient to build the market acceptance of our products required to support continued growth of our business. We may be exposed to liability due to product defects. The risk of product liability claims is inherent in the testing, manufacturing, marketing and sale of research products for therapeutic and diagnostic development. We may seek to acquire additional insurance for clinical liability risks. We may not be able to obtain such insurance or general product liability insurance on acceptable terms or in sufficient amounts. A product liability claim or recall could negatively impact our financial position. We may not realize the anticipated benefits of past or future acquisitions, and integration of these acquisitions may disrupt our business and management. In January2014, we entered into an Asset Purchase Agreement with IntegenX Inc. (“IntegenX”), pursuant to which we acquired substantially all of the assets of its product line used in connection with developing, manufacturing, marketing and selling instruments and reagents relating to library preparation for next generation sequencing, including the Apollo 324TM instrument and the PrepXTM reagents (the “Apollo Business”). In the future we may acquire additional companies, product lines, or technologies or enter into joint ventures or other strategic initiatives. We may not realize the anticipated benefits of 11 Table of Contents this acquisition or any other future acquisition and any acquisition has numerous risks. These risks include the following: difficulty in assimilating the operations and personnel of the acquired company; difficulty in effectively integrating the acquired technologies or products with our current products and technologies; difficulty in maintaining controls, procedures, and policies during the transition and integration; disruption of our ongoing business and distraction of our management and employees from other opportunities and challenges due to integration issues; difficulty integrating the acquired company’s accounting, management information, and other administrative systems; inability to retain key technical and sales personnel of the acquired business; inability to retain key customers, vendors, and other business partners of the acquired business; inability to achieve the financial and strategic goals for the acquired and combined businesses; incurring acquisition-related costs or amortization costs for acquired intangible assets that could impact our operating results; potential failure of the due diligence processes to identify significant issues with product quality, legal and financial liabilities, among other things; potential inability to assert that internal controls over financial reporting are effective. Mergers and acquisitions of companies are inherently risky, and ultimately, if we do not complete the integration of the acquired business successfully and in a timely manner, we may not realize the anticipated benefits of the acquisitions to the extent anticipated, which could adversely affect our business, financial condition, or results of operations. Risks Related to Our Industry Our success depends upon the continued emergence and growth of markets for analysis of genetic variation and biological function. We design our products primarily for applications in the life sciences and pharmaceutical industries. The usefulness of our technology depends in part upon the availability of genetic data and its usefulness in identifying or treating disease. We are initially focusing on markets for analysis of genetic variation and biological function, namely gene expression profiling. This market is new and emerging, and may not develop as quickly as we anticipate, or reach its full potential. Other methods of analysis of genetic variation and biological function may emerge and displace the methods we are developing. Also, researchers may not seek or be able to convert raw genetic data into medically valuable information through the analysis of genetic variation and biological function. In addition, factors affecting research and development spending generally, such as changes in the regulatory environment affecting life sciences and pharmaceutical companies, and changes in government programs that provide funding to companies and research institutions, could harm our business. If useful genetic data is not available or if our target markets do not develop in a timely manner, demand for our products may grow at a slower rate than we expect, and we may not be able to achieve or sustain profitability. We may not be able to deliver acceptable products to our customers due to the rapidly evolving nature of genetic sequence information upon which our products are based. The genetic sequence information upon which we may rely to develop and manufacture our products is contained in a variety of public and private databases throughout the world. These databases are rapidly expanding and evolving. In addition, the accuracy of such databases and resulting genetic research is dependent on various scientific interpretations, and it is not expected that global genetic research efforts will result in standardized genetic sequence databases for particular genomes in the near future. Although we have implemented ongoing internal quality control efforts to help ensure the quality and accuracy of our products, the fundamental nature of our products requires us to rely on genetic sequence databases and scientific interpretations which are continuously evolving. As a result, these variables may cause us to develop and manufacture products that incorporate sequence errors or ambiguities. The magnitude and importance of these errors depends on multiple and complex factors that would be considered in determining the appropriate actions required to remedy any inaccuracies. Our inability to timely deliver acceptable products as a result of these factors would likely adversely affect our relationship with customers, and could negatively impact our financial condition. We face risks associated with technological obsolescence and emergence of standardized systems for genetic analysis. High throughput genetic analyses and quantitative detection methodologies (including, for example, PCR) are undergoing rapid evolution and technological changes. New technologies, techniques or products could emerge which might allow the packaging and analysis of genomic information at densities similar to, or even higher than, our existing or future technology. Other companies may begin to offer products that are directly competitive with, or are technologically superior to, our products. There can be no assurance that we will be able to maintain our technological advantages over emerging technologies in the future. Over time, we will need to respond to technological innovation in a rapidly changing industry. Standardization of tools and systems for genetic research is still ongoing and there can be no assurance that our products will 12 Table of Contents emerge as the standard for genetic research. The emergence of competing technologies and systems as market standards for genetic research may result in our products becoming uncompetitive which would have an adverse effect on our business. Our success depends on the continuous development of new products and our ability to manage the transition from our older products to new products. We compete in markets that are new, intensely competitive, highly fragmented and rapidly changing, and many of our current and potential competitors have significantly greater financial, technical, marketing and other resources than we do. In addition, many current and potential competitors have greater name recognition, more extensive customer bases and access to proprietary genetic content. The continued success of our products will depend on our ability to produce products with smaller feature sizes and create greater information capacity at our current or lower costs. The successful development, manufacture and introduction of our new products is a complicated process and depends on our ability to manufacture and supply enough products in sufficient quantity and quality and at acceptable cost in order to meet customer demand. If we fail to keep pace with emerging technologies or are unable to develop, manufacture and introduce new products, we will become uncompetitive, our pricing and margins will decline, and our business will suffer. Our failure to successfully manage the transition between our older products and new products may adversely affect our financial results. As we introduce new or enhanced products, we must successfully manage the transition from older products to minimize disruption in customers’ ordering patterns, avoid excessive levels of older product inventories and provide sufficient supplies of new products to meet customer demands. When we introduce new or enhanced products, we face numerous risks relating to product transitions, including the inability to accurately forecast demand and difficulties in managing different sales and support requirements due to the type or complexity of the new products. Ethical, legal and social concerns surrounding the use of genetic information could reduce demand for our products. Genetic testing has raised ethical issues regarding privacy and the appropriate uses of the resulting information. For these reasons, governmental authorities and others may call for limits on or regulation of the use of genetic testing or prohibit testing for genetic predisposition to certain conditions, particularly for those that have no known cure. Similarly, such concerns may lead individuals to refuse to use genetics tests even if permissible. Any of these scenarios could reduce the potential markets for our products. Risks Related to Our Organization Even though we are not a California corporation, we could still be subject to a number of key provisions of the California General Corporation Law. Under Section 2115 of the California General Corporation Law (“CGCL”), corporations not organized under California law may still be subject to a number of key provisions of the CGCL. This determination is based on whether the corporation has significant business contacts with California and if more than 50% of its voting securities of record are held by persons having addresses in California. In the immediate future, the majority of our business operations, revenue and payroll will be conducted in, derived from, and paid to residents of California. Therefore, depending on our ownership, we could be subject to some provisions of the CGCL. Among the more important provisions are those relating to the election and removal of directors, cumulative voting, standards of liability and indemnification of directors, distributions, dividends and repurchases of shares, stockholder meetings, approval of some corporate transactions, dissenters’ and appraisal rights, and inspection of corporate records. If we are required to comply with these provisions, this compliance could cause us to incur additional administrative and legal expenses and divert our management’s time and attention from the operation of our business. The requirements of being a public company may strain our resources, divert our management’s attention and affect our ability to attract and retain qualified board members. As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are required to comply with the applicable requirements of the Sarbanes-Oxley Act and the Dodd-Frank Wall Street Reform and Consumer Protection Act and other applicable securities rules and regulations. If our application to the Nasdaq Capital Market is approved, we will become subject to Nasdaq’s rules and regulations. Compliance with these rules and regulations have increased our legal and financial compliance costs, made some activities more difficult, time-consuming or costly and increased demand on our systems and resources. Among other things, the Exchange Act 13 Table of Contents requires that we file annual, quarterly and current reports with respect to our business and results of operations and maintain effective disclosure controls and procedures and internal controls over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal controls over financial reporting to meet this standard, significant resources and management oversight may be required. As a result, management’s attention may be diverted from other business concerns, which could harm our business and results of operations. Although we currently employ staff to comply with these requirements, we may need to hire even more employees in the future, which will increase our costs and expenses. Risks Related to this Offering, the Securities Markets and Our Securities An investment in the units is extremely speculative and there can be no assurance of any return on any such investment. An investment in the units is extremely speculative and there is no assurance that investors will obtain any return on their investors. Investors will be subject to substantial risks involved in an investment in the Company, including the risk of losing their entire investment. There is no public market for the warrants. There is no established public trading market for the warrants, and we do not expect a market to develop. In addition, we do not intend to apply for listing of the warrants on any securities exchange or trading system. Without an active market, the liquidity of the warrants is limited. The warrants may not have any value. The warrants will be exercisable for five (5) years from the date of issuance at an initial exercise price per share of $5.00. In the event that the price of a share does not exceed the exercise price of the warrants during the period when the warrants are exercisable, the warrants may not have any value. A warrant does not entitle the holder to any rights as common stockholders until the holder exercises the warrant for shares of our common stock. Until you acquire shares upon exercise of your warrants, the warrants will not provide you any rights as a common stockholder. Upon exercise of your warrants, you will be entitled to exercise the rights of a common stockholder only as to matters for which the record date occurs after the exercise date. An effective registration statement may not be in place when an investor desires to exercise warrants, thus precluding such investor from being able to exercise his, her or its warrants at that time. No warrant held by an investor will be exercisable and we will not be obligated to issue common stock unless at the time such holder seeks to exercise such warrant, a prospectus relating to the common stock issuable upon exercise of the warrant is current (or an exemption from registration is available) and the common stock has been registered or qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the warrants. Under the terms of the warrant agreement, we have agreed to use our best efforts to meet these conditions and to maintain a current prospectus relating to the common stock issuable upon exercise of the warrants until the expiration of the warrants. However, we cannot assure you that we will be able to do so, and if we do not maintain a current prospectus related to the common stock issuable upon exercise of the warrants (and an exemption from registration is not available), holders will be unable to exercise their warrants and we will not be required to net cash settle any such warrant exercise. If we are unable to issue the shares upon exercise of the warrants by an investor because there is no current prospectus relating to the common stock issuable upon exercise of the warrant (and an exemption from registration is not available) or the common stock has not been registered or qualified or deemed to be exempt under the securities laws of the state of residence of the holder of the warrants, the warrants will not expire until ten days after the date we are first able to issue the shares. Nevertheless, because an investor may not be able to exercisethe warrants at the most advantageous time, the warrants held by an investor may have no value, the market for such warrants may be limited and such warrants may expire worthless. 14 Table of Contents Our stock price could be volatile and investors may have difficulty selling their shares. Prior to the date hereof, our common stock was traded in the over-the-counter market and was quoted on the OTCQB under the symbol “WGBS.” For the three-month period ended June30, 2014, the daily trading volume for shares of our common stock, after giving effect to the reverse stock split, ranged from 0 to 2,577 shares traded per day, and the average daily trading volume during such three-month period was 200 shares, with no shares traded on 31 of the 63 trading days. Accordingly, our investors who wish to dispose of their shares of common stock on any given trading day may not be able to do so or may be able to dispose of only a portion of their shares of common stock. Although we have applied for the listing of our common stock on the Nasdaq Capital Market, we may never be able to satisfy the qualitative or quantitative listing requirements for our common stock to be listed on an exchange. These factors may severely limit the liquidity of our common stock and may likely have a material adverse effect on the market price of our common stock and on our ability to raise additional capital. The market price of the common stock has fluctuated significantly since it was first quoted on the OTC Bulletin Board on June6, 2007. Since this date, through August20, 2014, the intra-day trading price has fluctuated from a low of $7.00 to a high of $3,130.79. The price of our common stock may continue to fluctuate significantly in response to factors, some of which are beyond our control, including the following: · actual or anticipated variations in operating results; · the limited number of holders of the common stock, and the limited liquidity available through the OTCQB; · changes in the economic performance and/or market valuations of other life science companies; · our announcement of significant acquisitions, strategic partnerships, joint ventures or capital commitments; · additions or departures of key personnel; and · sales or other transactions involving our capital stock. Even if our common stock begins trading on the Nasdaq Capital Market, there can be no assurance that investors will be interested in purchasing our common stock when our stockholders want to dispose of their shares or at prices that are attractive to our stockholders. Although we have applied to list our common stock on the Nasdaq Capital Market, there can be no assurance that our listing application will be approved or that, if approved, our common stock will continue to trade on the Nasdaq Capital Market. Prior to the date hereof, our common stock was traded on the OTCQB under the symbol “WGBS.” We have applied for listing of our common stock on the Nasdaq Capital Market under the symbol “WGBS,” which listing we expect to occur upon consummation of this offering, at which time our common stock will cease to be traded on the OTCQB. We will need to satisfy certain qualitative and quantitative requirements for our common stock to be listed on Nasdaq. Unless we complete this or another capital raise, Nasdaq is unlikely to approve our application. If our Nasdaq listing application is approved, we expect that our common stock will then cease to be traded on the OTCQB. Further, if our Nasdaq listing application is approved, we will be required to comply with certain Nasdaq listing requirements, including, without limitation, with respect to our corporate governance, finances, stock trading volume and stock price. If we fail to meet any of these requirements, our shares could be delisted from the Nasdaq Capital Market, which would limit the liquidity and market interest for our stock. The Warrants included in this Offering are unlisted securities. The Warrants are not listed on any stock exchange or other trading system, and the Company does not plan to apply to list the Warrants on any other trading system or stock exchange. Thus, investors may be unable to liquidate their investment in the Warrants. 15 Table of Contents Stockholders may experience dilution of their ownership interests because of the future issuance of additional shares of our common stock and our preferred stock. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are authorized to issue an aggregate of 310,000,000 shares of capital stock consisting of 300,000,000 shares of common stock, par value $0.001 per share, of which 931,307 shares were issued and outstanding as of June30, 2014, and 10,000,000 shares ofpreferred stock, par value $0.001 per share, of which 3,663 are designated as Series1 Convertible Preferred Stock, 2,870.2887 of which were issued and outstanding. These shares of Series1 Convertible Preferred Stock have no voting rights, a liquidation preference of $0.001 per share, and are convertible into 721,976 shares of common stock (subject to ownership caps). Future issuances of preferred stock will have preferences and rights as may be determined by our board of directors at the time of issuance. Specifically, our board of directors has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into common stock, which could decrease the relative voting power of the common stock or result in dilution to our existing stockholders. In addition, as of June30, 2014, we had notes in favor of Malaysian Technology Development Corporation Sdn. Bhd. (“MTDC”) outstanding with a face value of $5.2 million which we could have settled by issuing an aggregate of 397,554 shares of our common stock, and we had 6,412 outstanding restricted stock units, outstanding options to purchase an aggregate of 88,941 shares of our common stock, outstanding unit warrants to purchase 64,700 shares of our common stock and 32,350 warrants to purchase shares of our common stock, and outstanding warrants to purchase an aggregate of 700,076 shares of our common stock (which includes 83,461 warrants with a weighted average exercise price of $41.59 per share which will be subject to anti-dilution adjustment as a result of this offering). The future vesting or exercise of these securities will subject our existing stockholders to experience dilution of their ownership interests. We may also issue additional shares of common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any additional shares of our common stock may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with any capital raising efforts, including at a price (or exercise prices) below the price at which shares of our common stock are then traded. Our management has broad discretion to determine how to use the proceeds received from this offering, and may use them in ways that may not enhance our operating results or the price of our Common Stock. We plan to use the net proceeds of this offering as described under “Use of Proceeds.” Our management will have broad discretion over the use and investment of the net proceeds of this offering, and accordingly investors in this offering will need to rely upon the judgment of our management with respect to the use of proceeds with only limited information concerning management’s specific intentions. It is possible that we may decide in the future not to use the proceeds of this offering in the manner in which we currently expect. Because the public offering price of our common stock will be substantially higher than the net tangible book value per share of our outstanding common stock following this offering, new investors will experience immediate and substantial dilution. The public offering price of our common stock is substantially higher than the net tangible book value per share of our common stock immediately following this offering based on the total value of our tangible assets less our total liabilities. Therefore, if you purchase shares of our common stock in this offering, you will experience immediate and substantial dilution. See the section entitled “Dilution” below for a more detailed discussion of the dilution you will incur if you purchase common stock in this offering. 16 Table of Contents If securities or industry analysts do not publish research or reports about our business, or publish inaccurate or unfavorable research reports about our business, our share price and trading volume could decline. The trading market for our common stock will, to some extent, depend on the research and reports that securities or industry analysts publish about us or our business. We do not have any control over these analysts. If one or more of the analysts who cover us should downgrade our shares or change their opinion of our business prospects, our share price would likely decline. If one or more of these analysts ceases coverage of our company or fails to regularly publish reports on us, we could lose visibility in the financial markets, which could cause our share price or trading volume to decline. Stockholders should not anticipate receiving cash dividends on our common stock. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain future earnings to support operations and to finance expansion and therefore do not anticipate paying any cash dividends on our common stock in the foreseeable future. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this prospectus may contain forward-looking statements. Forward-looking statements relate to future events or our future financial performance. Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to our plans for sales growth and expectations of gross margin, expenses, new product introduction, our liquidity and capital needs, and our plans to list our common stock on the Nasdaq Capital Market. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” above and elsewhere in this prospectus, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. This prospectus also contains market data related to our business and industry. These market data include projections that are based on a number of assumptions. If these assumptions turn out to be incorrect, actual results may differ from the projections based on these assumptions. As a result, our markets may not grow at the rates projected by these data, or at all. The failure of these markets to grow at these projected rates may have a material adverse effect on our business, results of operations, financial condition and the market price of our securities. USE OF PROCEEDS We estimate that the net proceeds from this offering will be approximately $18.00 million. If the underwriters exercise their option to purchase additional shares in full, we estimate that our net proceeds will be approximately $20.76 million, after deducting the underwriting discounts and commissions and estimated offering expenses payable by us. If our net proceeds from this offering exceed $15.0 million, we will be contractually required to use approximately $1.3 million of the net proceeds from this offering to repay a $1.25 million secured promissory note owing to IntegenX Inc. (the “IntegenX Note”). We issued the IntegenX Note as part of the purchase price for our January2014 acquisition of IntegenX’s next generation sequencing business, including the Apollo 324TM instrument and the PrepXTM reagents. We intend to use the rest of the net proceeds from this offering for general corporate and working capital purposes, including commercialization activities intended to increase revenues from sales of our target enrichment and other products. See “Risk Factors.” 17 Table of Contents MARKET PRICE OF COMMON STOCK Trading Information Prior to the date hereof, our common stock was quoted on the OTCQB maintained by the NASD under the symbol “WGBS.” We have applied for listing of our common stock on the Nasdaq Capital Market under the symbol “WGBS,” which listing we expect to occur upon consummation of this offering, at which time we expect that our common stock will cease to be traded on the OTCQB. We do not intend to apply for listing of the warrants on any securities exchange or other trading system. The transfer agent for our common stock is Continental Stock Transfer and Trust Company at 17Battery Place, New York, New York10004. The following table sets forth the high and low closing bid prices for our common stock for the fiscal quarters indicated as reported on the OTCQB (previously the OTC Bulletin Board). The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The share and per share information in the table below reflects the one-for-ten (1-for-10) reverse stock split which occurred on June30, 2014. High Low First Quarter ended March31, 2012 Second Quarter ended June30, 2012 Third Quarter ended September30, 2012 Fourth Quarter ended December31, 2012 First Quarter ended March31, 2013 Second Quarter ended June30, 2013 Third Quarter ended September30, 2013 Fourth Quarter ended December31, 2013 First Quarter ended March31, 2014 Second Quarter ended June30, 2014 Third Quarter ending September30, 2014 (through August20, 2014) Our common stock is thinly traded and any reported sale prices may not be a true market-based valuation of our common stock. On August20, 2014, the closing bid price of our common stock, as reported on the OTCQB was $10.00. As of August20, 2014, there were 347 holders of record of our common stock. Trades in our common stock may be subject to Rule15g-9 under the Exchange Act, which imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, broker/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction before the sale. The SEC also has rules that regulate broker/dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities listed on some national exchanges, provided that the current price and volume information with respect to transactions in that security is provided by the applicable exchange or system). Our common stock has been a penny stock at various times, including immediately before the reverse stock split on June30, 2014. The penny stock rules require a broker/dealer, before effecting a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing before effecting the transaction, and must be given to the customer in writing before or with the customer’s confirmation. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for shares of common stock. 18 Table of Contents DIVIDEND POLICY We have never declared or paid dividends on shares of our common stock. We intend to retain future earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. DILUTION Our net tangible book value as of June30, 2014, was $(883,149) or $(0.95) per share of common stock. Net tangible book value per share represents total tangible assets less total liabilities, divided by the number of shares of common stock outstanding. After giving effect to the sale of 4,000,000 shares of common stock in this offering at a public offering price of $5.00 per share of common stock included in a Unit, but excluding shares of common stock that may be issued upon exercise of the underwriters’ overallotment option and shares of common stock that may be issued and any proceeds received upon exercise of warrants and shares of common stock issuable upon exercise of warrants and after deduction of the underwriters’ fees and estimated offering expenses payable by us, our net tangible book value as of June30, 2014, as adjusted for the expense of $135,730 that we will record on extinguishment of debt, would have been $16,981,121, or $3.44 per share. This represents an immediate increase in net tangible book value of $4.39 per share to existing stockholders and an immediate dilution in net tangible book value of $1.56 per share to purchasers of common stock in this offering. The following table illustrates this dilution on a per share basis: Public offering price per share of common stock included in a Unit $ Net tangible book value per share as of June30, 2014 $ ) Increase per share attributable to this offering $ As adjusted net tangible book value per share after giving effect to this offering $ Dilution per share to investors in this offering $ If the underwriter’s over-allotment option is exercised in full, dilution per share to new investors would be $1.43 per share of common stock. The number of shares of common stock outstanding used in the calculations above is based on 931,307 shares outstanding as of June30, 2014, and excludes: · shares of our common stock that may be issued upon exercise of warrants issued in this offering; · 6,412 shares of our common stock issuable upon vesting of outstanding restricted stock units; · 88,941 shares of our common stock issuable upon exercise of outstanding stock options; · 218,746 shares of our common stock reserved for future issuance under our 2008 Stock Incentive Plan, as amended; · 797,126 shares of our common stock reserved for issuance under warrants and unit warrants outstanding as of June30, 2014, with a weighted average exercise price of $34.42 per share (which includes 83,461 warrants with a weighted average exercise price of $41.59 per share which will be subject to anti-dilution adjustment as a result of this offering); and · 721,976 shares of our common stock to be issued upon conversion of our Series1 Convertible Preferred Stock. 19 Table of Contents CAPITALIZATION The following table sets forth the Company’s capitalization as of June30, 2014: · on an unaudited basis as of June30, 2014; · on a pro forma as adjusted basis after adjusting for the issuance of 2,000 Units at a public offering price of $10,000 per Unit, but excluding shares of common stock that may be issued upon exercise of the underwriters’ overallotment option and shares of common stock that may be issued and any proceeds received upon exercise of warrants shares of common stock issuable upon exercise of warrants, and after deduction of the underwriters’ fees and estimated offering expenses payable by us and the use of proceeds, as described in the section entitled “Use of Proceeds.” You should read this table in conjunction with the financial statements and the accompanying notes thereto included elsewhere in this prospectus. Actualasof June30,2014 AsAdjusted fortheOffering Long term debt, including current portion Long term debt (net of discount) $ $ Stockholders’ Equity Preferred Stock: $0.001 par value; 10,000,000 shares authorized 2,870.2887 shares of Series1 issued and outstanding at June30, 2014 Common Stock: $0.001 par value; 300,000,000 shares authorized; 931,307 shares issued and outstanding at June30, 2014; 4,931,307 shares issued and outstanding after giving effect to the Offering Accumulated deficit (85,487,196 ) (85,622,926 ) Total stockholders’ equity Total Capitalization $ $ Stockholders’ equity per share $ $ 20 Table of Contents The number of shares of common stock outstanding used in the calculations above is based on 931,307 shares outstanding as of June30, 2014, and excludes: · shares of our common stock that may be issued upon exercise of warrants issued in this offering; · 6,412 shares of our common stock issuable upon vesting of outstanding restricted stock units; · 88,941 shares of our common stock issuable upon exercise of outstanding stock options; · 218,746 shares of our common stock reserved for future issuance under our 2008 Stock Incentive Plan, as amended; · 797,126 shares of our common stock reserved for issuance under warrants and unit warrants outstanding as of June30, 2014, with a weighted average exercise price of $34.42 per share (which includes 83,461 warrants with a weighted average exercise price of $41.59 per share which will be subject to anti-dilution adjustment as a result of this offering); and · 721,976 shares of our common stock to be issued upon conversion of our Series1 Convertible Preferred Stock. 21 Table of Contents SELECTED FINANCIAL DATA Data is included in this section is extracted from the previously filed financial statements included on pages F-1 to F-27 of this prospectus as adjusted to reflect the impact of the one-for-ten reverse stock split. Selected audited financial information for fiscal 2013 and 2012 is as follows: Consolidated Statements of Operations YearEndedDecember31, Revenue: Product $ $ License and royalty — Total revenue Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (9,922,443 ) (9,765,976 ) Other income and (expenses): Interest income Interest expense (2,880,718 ) (2,082,558 ) Gain (loss) on revaluation of derivative liabilities, net (506,195 ) Gain on settlement of derivative liability — Loss on extinguishment of debt (4,970,410 ) — Issuance of warrants due to organic change (2,553,318 ) — Gain on liquidation of subsidiary — Miscellaneous income (expense) (116,147 ) Total other income and (expenses) (6,337,488 ) Net loss before provision (benefit) for income taxes (16,259,931 ) (8,198,115 ) Provision (benefit) for income taxes (21,453 ) Net loss (16,266,272 ) (8,176,662 ) Accretion on Series1 convertible preferred stock associated with beneficial conversion feature (898,623 ) — SeriesA-1 preferred dividend (547,171 ) (801,534 ) Net loss attributable to common stockholders $ ) $ ) Net loss per share - basic and diluted(1) $ ) $ ) Shares used to compute net loss per share - basic and diluted(1) (1) Adjusted from the previously filed financial statements to reflect the impact of the one-for-ten reverse stock split which occurred on June30, 2014. 22 Table of Contents Selected summarized unaudited quarterly financial information for fiscal 2013 and 2012 is as follows: YearEndedDecember31,2013 First Second Third Fourth Revenue $ Gross profit $ Net gains (losses) on derivative revaluations $ ) $ $ $ ) Non-recurring gains, credits and (charges) related to restructuring $
